 

Case 1:08-md-01570-GBD-SN Document 6290-1 Fi EODSMEROP Raye siof 1

  

IN THE UNITED STATES DISTRICT COURT 7
FOR THE SOUTHERN DISTRICT OF NEW YORK.

IN RE: TERRORIST ATTACKS ON we
SEPTEMBER 11, 2001 : 03-MDL-1570 (GBD)(SN)

 

This Document Relates To:
Ryan, et al. v. Islamic Republic of Iran, et al., 1:20-cv-00266 (GBD)(SN)

_eueeestt ORDER GRANTING PARTIAL FINAL JUDGMENTS NUNC PRO TUNC

Upon consideration of the Motion of Plaintiffs the Estate of John J. Ryan and the Estate of

Daniel L. Maher for Entry of Judgments Nunc Pro Tunc in the above-captioned case, it is hereby:

ORDERED that the Plaintiffs’ motion is granted and their judgments entered on February
21, 2020, at Rvan Doc. No. 10, MDL Doc. No. 5999, and re-entered on March 6, 2020, at Rvan

Doc. No. 11, MDL Doc. No. 6036, are to be given effect as of February 19, 2020.

SO ORDERED:

pate: MAY 1.1 2029 Umeny 5. DVYonw0>

New York, New York GegR Chg. DANIELS
TED STATES DISTRICT JUDGE

 
